Citation Nr: 0809841	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-32 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for claimed foot 
condition, to include hammer toes.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for claimed low back 
condition.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for claimed dental 
condition for VA treatment purposes.  

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for claimed right hand 
condition.  

5.  Whether new and material evidence has been received to 
reopen the claim of service connection for claimed eye 
condition.  

6.  Whether new and material evidence has been received to 
reopen the claim of service connection for claimed post-
traumatic stress disorder (PTSD).  

7.  Entitlement to service connection for claimed innocently 
acquired psychiatric condition other than PTSD, to include 
major depression.  

8.  Entitlement to service connection for claimed Gulf War 
Syndrome.  

9.  Entitlement to service connection for claimed condition 
of the mouth.  

10.  Entitlement to service connection for claimed condition 
of a finger.  

11.  Entitlement to service connection for claimed neck 
condition.  

12.  Entitlement to service connection for claimed arm 
condition.  

13.  Entitlement to service connection for claimed leg 
condition.  

14.  Entitlement to service connection for claimed hip 
condition.  

15.  Entitlement to service connection for claimed headaches.

16.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected status post meniscal tear/degenerative 
changes of the right knee (hereinafter right knee 
disability).  

17.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected residual of left shoulder injury with 
degenerative changes (left shoulder disability).  


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from August 1991 to April 
1992, which includes service in the area of the Persian Gulf; 
she also had over 20 years of service in the Reserve.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The evidence on file reveals that the veteran's former 
representative sent a letter to VA and to the veteran 
withdrawing as her representative on March 14, 2007, which 
was prior to the certification of this case to the Board.  
See 38 C.F.R. § 20.608(a) (2007).  

The now reopened claims of service connection for low back 
and foot conditions and the claim for an evaluation in excess 
of 20 percent for the service-connected right knee disability 
are being remanded to the RO via the Appeals Management 
Center in Washington, DC. for additional development.  


FINDINGS OF FACT

1.  The veteran's original claims of service connection for 
hammer toes, low back condition, eye condition, pyorrhea, and 
right hand condition were denied by unappealed rating 
decision in April 1997.  The claim of service connection for 
a dental condition was again denied by an unappealed rating 
decision in August 1997.  A June 2002 unappealed rating 
decision confirmed the prior denials of service connection 
for low back and eye conditions and also denied service 
connection for PTSD.  

2.  The additional evidence received since April 1997 
includes material that is not cumulative or redundant of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled raises a 
reasonable possibility of substantiating the claim of service 
connection for foot condition, to include hammer toes.  

3.  The additional evidence received since June 2002 includes 
material that is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim for low back 
condition.  

4.  The additional evidence received since April 1997 is 
either cumulative or redundant of evidence previously of 
record and by itself or in connection with the evidence 
previously assembled does not raise a reasonable possibility 
of substantiating the claim of service connection for a right 
hand condition.  

5.  The additional evidence received since August 1997 is 
either cumulative or redundant of evidence previously of 
record and which by itself or in connection with the evidence 
previously assembled does not raise a reasonable possibility 
of substantiating the claim for service connection for dental 
condition for VA treatment purposes.  

6.  The evidence received since June 2002 is either 
cumulative or redundant of evidence previously of record or 
by itself or in connection with the evidence previously 
assembled does not raise a reasonable possibility of 
substantiating the claims of service connection for eye 
condition or for PTSD.  

7.  The currently demonstrated depressive disorder is not 
shown to due to any event or incident of the veteran's period 
of military service.  

8.  The veteran currently is not shown to have a qualifying 
chronic disability related to her service in the Persian Gulf 
War.  

9.  The veteran currently is not shown to have a mouth 
condition due to any event or incident of her period of 
military service.  

10.  The veteran currently is not shown to have a finger 
condition due to any event or incident of her period of 
military service.  

11.  The veteran currently is not shown to have a neck 
condition due to any event or incident of her period of 
military service.  

12.  The veteran currently is not shown to have an arm 
condition due to any event or incident of her period of 
military service.  

13.  The veteran currently is not shown to have a leg 
condition due to any event or incident of her period of 
military service.  

14.  The veteran currently is not shown to have a hip 
condition due to any event or incident of her period of 
military service.  

15.  The veteran currently is not shown to have a headache 
condition due to any event or incident of her period of 
military service.  

16.  The service-connected disability of the left shoulder of 
her minor extremity is shown to be productive of a limitation 
of function with restriction to 25 degrees from the side.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for foot condition, to 
include hammer toes.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2007).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for low back 
condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2007).  

3.  New and material evidence has not been submitted to 
reopen the claim of service connection for dental condition 
for the purpose of receiving VA dental treatment.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2007).  

4.  New and material evidence has not been submitted to 
reopen the claim of service connection for right hand 
condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2007).  

5.  New and material evidence has not been submitted to 
reopen the claim of service connection for eye condition.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100 (2003).  

6.  New and material evidence has not been submitted to 
reopen the claim of service connection for PTSD.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2007).  

7.  The veteran does not have psychiatric disability other 
than PTSD, to include major depression, due to disease or 
injury that was incurred in or aggravated by service; nor may 
a psychosis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  

8.  The veteran does not have a disability related to Gulf 
War Syndrome due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  

9.  The veteran does not have a mouth disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).  

10.  The veteran does not have a finger disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).  

11.  The veteran does not have a neck disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).  

12.  The veteran does not have an arm disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).  

13.  The veteran does not have a leg disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).  

14.  The veteran does not have a hip disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).  

15.  The veteran does not have a disability manifested by 
headaches due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  

16.  The criteria for the assignment of an evaluation of 20 
percent for the service-connected left shoulder disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 
5099-5201 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concludes that the notice requirements of VCAA have 
been satisfied with respect to the issues decided 
hereinbelow.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are 
applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In April 2003, the AOJ sent the veteran a letter in which she 
was informed of the requirements needed to establish service 
connection and of the requirements needed to reopen a claim 
based on new and material evidence.  

The veteran was sent a letter in March 2007 that informed her 
about the requirements needed for an increased rating claim.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information she was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

No private medical evidence was added to the claims files 
after the above-noted letter.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims files.  
Based on this record, the Board finds that VA's duty to 
notify has been satisfied.  

In the above-noted April 2003 letter, the veteran was also 
advised to submit additional evidence to the AOJ, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in her possession that pertains 
to a claim.  

The Board notes that the veteran was informed in March 2007 
that a disability rating and effective date would be assigned 
if any of her claims were granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2007).  

The veteran was also told in the March 2007 letter that VA 
used a published schedule for rating disabilities that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  See Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant examination of the 
left shoulder was conducted in April 2003.  

Although no nexus opinion has been obtained with respect 
to the service connection issues on appeal, none is 
needed.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed, a VA examination is not necessary with 
regard to these issues.  

VA's duty to assist the veteran in the development of each 
claim that involves new and material evidence is not 
triggered unless and until the claim is reopened.  See 
38 U.S.C.A. § 5103A.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issues decided herein.  

There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to her VA claims folder 
with respect to the issues decided herein.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


New And Material Evidence Claims

Law And Regulations

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A final decision cannot be 
reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  


Background

The issues of service connection for hammer toes, low back 
disability, a right hand disorder, pyorrhea, and an eye 
condition were denied by the RO in an unappealed rating 
decision in April 1997 because there was no evidence of any 
chronic disability due to service.  Eligibility for VA 
treatment for a service-connected dental disability was 
denied by rating decision in August 1997.  

The claims of service connection for a low back condition, an 
eye condition and PTSD were denied by the RO in June 2002 
because new and material evidence linking disability of the 
lumbar spine to service and because there was no evidence of 
a diagnosis of PTSD due to a verified stressor.  


Previously Considered Evidence

The evidence on file at the time of the April 1997 Board 
decision consisted of the veteran's service medical 
records and VA and Service Department examination and 
treatment records dated before service and after service 
until April 1997.  


Evidence Received Since April 1997

The evidence received since April 1997 consists of VA 
examination and treatment records dated from January 1999 
to February 2001, a November 1999 Social Security 
Administration award decision, and private medical 
evidence dated in 2000.  


Evidence Received Since June 2002

The evidence received since June 2002 consists of VA 
treatment records dated from December 2002 through July 
2004, VA examination reports dated in April 2003 and 
October 2003, and written statements from the veteran.  


Analysis

In order for the veteran's claim to be reopened, new and 
material evidence must be of record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that there must be new 
and material evidence as to any aspect of the veteran's claim 
that was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  


Foot and Low Back Conditions

The service medical records contain findings of bilateral 
hallux abductor valgus and hammer toe in October 1991 and 
of lumbar strain in January 1992.  

The assessment in August 1995 was sacral strain, and it 
was noted in September 1995 that the veteran was currently 
recuperating from cervical and lumbar sprains with 
associated radiculopathy.  

Service connection for low back condition and for hammer toes 
was denied by the RO in April 1997 because it was determined 
that the veteran's complaints in service were temporary 
rather than chronic.  

The veteran, during a VA examination in January 1999, 
complained of persistent pain in the lumbar spine and other 
areas, and the diagnosis was that of a traumatic arthritic 
bone condition.  It was noted by a private physician in 2000 
that the veteran incurred injuries to the neck, back, left 
elbow and left ankle in an automobile accident in July 2000.  

Service connection for low back condition was denied again in 
June 2002 because there was no new and material evidence.  

According to VA treatment records dated in December 2002, 
both of the veteran's great toes were ingrown and nontender 
and there were large calluses on the ball of each foot with 
tenderness.  Other VA treatment records dated in January and 
July 2004 reveal that the veteran continued to have low back 
pain.  

The Board finds that, on review, the medical evidence dated 
in December 2002 is new and material evidence with respect to 
the claim of service connection for a foot condition, to 
include hammer toes, because it shows that the veteran 
continues to have problems with her feet.  

The Board also finds that the recent treatment records dated 
in 2004 showing continued low back manifestations are new and 
material evidence because they suggests that the veteran 
currently has a chronic low back disability.  

This evidence was not previously of record, it bears directly 
and substantially upon the specific matters under 
consideration, and it raises a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156.  Therefore, 
the Board finds that the veteran's claims of service 
connection for a foot condition, to include hammer toes, and 
a low back condition are reopened and subject to further 
consideration.  


Dental Condition

A veteran having a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain 
oral health and masticatory function.  38 C.F.R. § 
17.161(a) (2007).  

In addition, those veterans whose service-connected 
disabilities are rated at 100 percent by schedular 
evaluation, or who are entitled to the 100 percent rate by 
reason of individual unemployability due to service-
connected disabilities, may be authorized any needed 
dental treatment.  38 C.F.R. § 17.161(h).  

Consequently, in order for the veteran to receive dental 
treatment, she would have to be service connected for a 
dental disability.  The veteran currently has no service-
connected dental disability.  

To warrant reopening of a claim for service connection for 
dental disability for treatment purposes, there would need 
to be new and material evidence of a dental disability due 
to trauma sustained in service.  

The Board notes, however, that there is no current medical 
evidence of dental disability.  Consequently, there is no 
new and material evidence to reopen the claim of service 
connection for a dental condition.  Accordingly, the 
veteran cannot meet the criteria for dental treatment 
under the provisions of 38 C.F.R. § 17.161(a).  


Right Hand and Eye Conditions

To warrant reopening of the prior denials of service 
connection for right hand or eye disorders, there would need 
to be evidence that the veteran currently has right hand or 
eye disability due to service.  

However, the Board notes that no medical evidence has been 
received since April 1997 to establish a diagnosis of a 
right hand disability, although he did have problems with 
his left upper extremity.  

With respect to the eye, the relevant medical evidence 
received after April 1997 contains the only diagnoses of 
hyperopia and presbyopia, which are refractive error and 
not disease or injury for VA compensation purposes.  See 
38 C.F.R. § 3.303(c) (2007).  

Therefore, the Board finds that the evidence submitted since 
the April 1997 rating decision does not, by itself or in 
connection with the evidence previously assembled, raise a 
reasonable possibility of substantiating the claim of service 
connection for a right hand or eye disorder.  38 C.F.R. § 
3.156.  

While the evidence submitted since April 1997 may be new, it 
is not material.   Consequently, the claims of service 
connection for right hand disability and for eye disability 
are not reopened and the benefits sought on appeal in this 
regard must remain denied.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) (a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between the veteran's service and the disability).  

Moreover, the benefit of the doubt doctrine is not 
applicable to these issues since the veteran has not 
fulfilled his threshold burden of submitting new and 
material evidence to reopen the finally disallowed claims 
of service connection for a right hand or an eye 
condition.  Annoni v. Brown, 5 Vet.


PTSD

The veteran's claim of service connection for PTSD was 
originally denied by an unappealed rating decision in June 
2002 because there was no evidence of a diagnosis of PTSD 
due to a verified stressor event.  

Although the evidence received by VA since June 2002 
includes diagnoses of PTSD, including on VA examination in 
October 2003, there is still no evidence of a verified or 
potentially verifiable service stressor despite VA's 
written attempt in May 2004 to obtain specific stressor 
information from the veteran to assist in the process of 
verification.  

Because there is no competent evidence that the veteran 
was engaged in combat with the enemy, her claim is not 
entitled to the combat presumptions of 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).  

Accordingly, the evidence received by VA since June 2002 
may not be considered to be new and material evidence for 
the purpose of reopening the veteran's claim.  

As the evidence submitted since June 2002 is not new and 
material, the claim of service connection for PTSD is not 
reopened and the benefit sought on appeal remains denied.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability).  

Moreover, the benefit of the doubt doctrine is not applicable 
to this issue since the veteran has not fulfilled her 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim of entitlement to service 
connection for PTSD.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).   


Service Connection Claims

Additional Law And Regulations

VA shall pay benefits to a Persian Gulf veteran for objective 
indications of chronic disability resulting from an illness 
manifested by one or more presumptive signs or symptoms that 
began during active military service and cannot be attributed 
to any known clinical diagnosis.  See 38 C.F.R. § 3.317.  

The VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders, provided that such disability 
became manifest during active service or not later than 
December 31, 2011 and by history, physical examination and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  


Analysis

Major Depression, Headaches, and Conditions of the Mouth, 
Neck, Arm, Finger, Leg, or Hip.  

The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a psychiatric disorder, 
to include major depression, or headaches, or of conditions 
involving the mouth, neck, leg or hip, including on her April 
1992 discharge medical history and examination reports.  

Although the veteran complained of swelling of the left arm 
in February 1992, the only complaint or finding reported on 
discharge medical history and examination reports in March 
1992 was of a left wrist disability, for which the veteran is 
already service connected.  

The initial post-service complaints of any of these 
disabilities were not until April 1995, which is three years 
after discharge from active duty, when the veteran complained 
of muscular pain in the neck and shoulder.  Neck strain was 
diagnosed later in 1995.  The veteran complained of nervous 
trouble in August 1996, and depression was diagnosed in 
November 1999.  Dementia with depression was diagnosed in 
March 2000.  A depressive disorder was diagnosed on VA 
examination in October 2003 and in VA treatment records for 
January 2004.  There is no post-service diagnosis referable 
to headache condition or of a condition of the mouth, arm, 
leg or hip.  

In fact, because there is no showing of current psychiatric 
disability other than PTSD, headaches or a condition of the 
mouth, neck, arm, leg or hip due to any event or incident of 
the veteran's military service, all of the elements for 
service connection have not been established.  

With respect to the claimed finger condition, a January 1992 
notation reported that the veteran had a swollen left wrist 
and ring finger.  It was also noted in January 1992 that she 
had a swollen left thumb; transient digit neuropathy was 
diagnosed.  It was noted in April 1992 that the veteran had 
significantly decreased range of motion of the left wrist and 
digits.  

The only post-service reference to a finger problem was in 
February 1996, when the veteran complained of pain in the 
right middle finger after falling down the stairs.  The 
assessment was that of status post fall with trauma to the 
right middle finger.  

As the only post-service reference to a finger disorder does 
not serve to link it to any event or incident of her service, 
the claim of service connection for a finger condition must 
be denied.  


Persian Gulf War Syndrome

The veteran contends that she should be granted compensation 
benefits for "Gulf War Syndrome."  

Based on the applicable VA regulations above, to warrant 
service connection for disability related to service in the 
Persian Gulf, there would need to be evidence of chronic 
disability manifested by one or more signs or symptoms, such 
as those cited, due to an undiagnosed illness.  

However, despite VA's attempt in August 2003 to ascertain 
from the veteran what chronic disability she was claiming, 
she failed to respond in writing to VA's request  for 
information to further assist her with her claim.   

The medical evidence on file does not contain any diagnosis 
or disability manifested by one or more signs or symptoms due 
to undiagnosed illness.  The veteran is already service 
connected for several disabilities and has diagnoses for 
other disabilities for which there is supporting objective 
medical evidence.  

Therefore, without more from the veteran, compensation cannot 
be awarded for claimed Gulf War Syndrome because a qualifying 
disability has not been identified with specificity.  


Conclusion

Although the veteran's statements in favor of her service 
connection claims have been taken into consideration, it is 
now well established that, while she is competent to describe 
what she has observed, her lay statements are not competent 
to establish a medical nexus between a current medical 
disability and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

Therefore, the claims of service connection for psychiatric 
disorder other than PTSD, to include major depression; for 
headaches; and for claimed conditions of the mouth, neck, 
arm, finger, leg and hip must be denied.  

Finally, in reaching the above decisions, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



Increased Rating Claim

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).



Schedular Criteria

The service-connected left shoulder disability is currently 
evaluated under the provisions of 38 C.F.R. § 4.71a that 
include Diagnostic Code 5299-5201.  A designation of 
Diagnostic Code 5299 reflects that the disability is a 
condition not specifically listed in the Schedule, and 
hyphenation with Diagnostic Code 5201 indicates that the 
disability has been rated for limitation of motion of the 
arm.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  
]
Diagnostic Code 5201 provides a 20 percent rating for 
limitation of motion of the minor extremity when motion is 
limited to midway between the side and shoulder level.  

A 30 percent rating requires limitation of motion of the 
minor extremity to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  Normal range of motion for 
the shoulder is from 0 to 180 degrees, and normal rotation is 
from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  

The remaining diagnostic codes pertaining to the shoulder 
involve impairment of the humerus, clavicle, or scapula or 
ankylosis of the joint, none of which is present in this 
case.


Analysis

Despite the veteran's complaints of shoulder problems on VA 
examination in April 2003, her range of motion for this minor 
extremity, included active and passive motion to 110 degrees 
of flexion and abduction.  External rotation was 60 degrees, 
and internal rotation was 0 degrees.  

All movements were slow and accompanied with pain.  X-ray 
studies of the left shoulder were reported to be normal.  The 
diagnosis was that of adhesive capsulitis of the left 
shoulder.  

The recent medical evidence of record shows flexion and 
abduction of the left shoulder to greater than shoulder 
level.  Accordingly, an evaluation in excess of 20 percent 
for service-connected left shoulder disability is not 
warranted under the applicable schedular criteria.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5201.  

The Board has also considered whether an evaluation in excess 
of 20 percent is warranted based on functional impairment, 
but concludes that such is not warranted.  Although the 
veteran was unable to do repetitive movements of the left 
shoulder in April 2003 due to complaints of pain, the Board 
notes that x-ray studies of the left shoulder were considered 
normal.    

Despite the veteran complaints on VA evaluation of constant, 
severe shoulder pain with soreness and stiffness, physical 
examination showed active flexion and abduction of the 
shoulder to 110 degrees, which means that motion due to these 
complaints was not as limited so as to warrant assignment of 
a rating higher than 20 percent under Diagnostic Code 5201.  

Consequently, a rating in excess of 20 percent is not 
warranted for service-connected left shoulder disability 
under 38 C.F.R. §§ 4.40, 4.45.  See also Deluca v. Brown, 8 
Vet. App. 202 (1995).  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for foot condition, to include 
hammer toes, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  

As new and material evidence has been submitted to reopen the 
claim of service connection for low back condition, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for dental disability for VA 
treatment, the appeal to this extent is denied.

As new and material evidence has not been submitted to reopen 
the claim of service connection for right hand condition, the 
appeal to this extent is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for eye condition, the appeal 
to this extent is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for PTSD, the appeal to this 
extent is denied.  

Service connection for psychiatric disability other than 
PTSD, to include major depression, is denied.  

Service connection for claimed Gulf War Syndrome is denied.  

Service connection for a claimed mouth condition is denied.  

Service connection for a claimed finger condition is denied.  

Service connection for a clamed neck condition is denied.  

Service connection for a claimed arm condition is denied.  

Service connection for a claimed leg condition is denied.  

Service connection for a claimed hip condition is denied.  

Service connection for claimed headaches is denied.  

An evaluation in excess of 20 percent for the service-
connected left shoulder disability is denied.  




REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen her claims of service connection 
for foot disability, to include hammer toes, and low back 
disability.    

While the evidence is sufficient for reopening the claims, it 
does not contain a nexus opinion to determine whether the 
veteran currently has low back disability or foot disability 
due to service.  

Accordingly, these claims of service connection should be 
considered by the AOJ on a de novo basis prior to any further 
action by the Board.  Curry v. Brown, 7 Vet. App. 59, 67 
(1994); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

With respect to the claim for an evaluation in excess of 20 
percent for service-connected right knee disability, the 
Board notes that because the VA examination in April 2003 was 
of the left knee, and the most recent prior evaluation of the 
right knee was in January 1999, there is insufficient medical 
evidence on file to provide an accurate evaluation of the 
current severity of this disability.   

Accordingly, these remaining issues on appeal are REMANDED to 
the AOJ for the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask her 
to provide any additional evidence 
relevant to the issues currently on 
appeal, to include the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who may possess additional records 
pertinent to her claims for service 
connection for low back and foot 
disabilities, as well as her claim for an 
evaluation in excess of 20 percent for 
service-connected right knee disability, 
including treatment since the most recent 
evidence on file in July 2004.  After 
obtaining any necessary authorization 
from the veteran for the release of her 
private medical records, the AOJ should 
obtain and associate with the file all 
records that are not currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request her to provide a copy of 
the outstanding medical records if 
possible.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed low back 
disorder and to ascertain the current 
severity of the service-connected right 
knee disability.  

The veteran's VA claims folders, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examination report must 
reflect review of pertinent material in 
the claims folders.  Any necessary tests 
or studies must be conducted, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examiner should provide an opinion 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran has a current low back disability 
due to an event or incident of her 
military service.  A complete rationale 
for all opinions must be provided.  

The clinical findings for the right knee 
must include range of motion studies.  
The examiner must also discuss whether 
there is any instability of the right 
knee.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
must be set forth in a typewritten 
report.  

3.  The veteran also should be afforded a 
VA examination to determine the nature 
and likely etiology of the claimed foot 
disorder, to include hammer toes.  

The veteran's VA claims folders, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examination report must 
reflect review of pertinent material in 
the claims folders.  Any necessary tests 
or studies must be conducted, and all 
findings must be reported in detail.  

The examiner should provide an opinion 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran has current foot disability, to 
include hammer toes, due to an event or 
incident of her military service.  A 
complete rationale for all opinions must 
be provided.  

4.  The AOJ must notify the veteran that 
it is her responsibility to report for 
the above examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.655 (2007).  

In the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  After the above has been completed, 
the AOJ should readjudicate the veteran's 
claims of service connection for a low 
back disorder and a foot condition, to 
include hammer toes, as well as the claim 
for an increased evaluation for the 
service-connected right knee disability.  

The AOJ should take into consideration 
any and all evidence that has been added 
to the record since its last adjudicative 
action.  With respect to the increased 
rating issue, the AOJ should consider all 
potentially applicable diagnostic codes 
and whether separate ratings can be 
assigned for limitation of both flexion 
and extension of the right knee in 
accordance with See VAOPGCPREC 9-04; 69 
Fed. Reg. 59990 (2004) (rating limitation 
of flexion and extension of the leg 
separately under Diagnostic Codes 5260 
and 5261).  If any of the benefits sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case, which should 
include all pertinent current law and 
regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


